In re Guidry, Carlton; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. KW93-1259; Parish of Calcasieu, Fourteenth Judicial District Court, Div. “H”, No. 9949-93.
Writ granted. The court of appeal decision is reversed and the trial court’s ruling excluding the evidence is reinstated. The state has failed to show that the probative value of the evidence outweighs its prejudicial effect. Finally, the state has failed not only to demonstrate the relevancy of the evidence, but also its reliability.
KIMBALL, J., not on panel.